Lupiano, J. (dissenting).
I would affirm the judgment convicting defendant of attempted murder in the second degree and sentencing her to an indeterminate term of 14 years. While I subscribe to the policy considerations ably set forth by Justice Sullivan respecting the system of plea bargaining as it presently exists, I do not discount the articulable reason given by the sentenc*539ing court for departure from the plea bargain, and evidenced in the presentence report, to wit defendant’s apparent lack of remorse. Plea bargaining is not an exact science and a fair degree of discretion must be vested in the sentencing court to depart from the agreed upon bargain under appropriate circumstances. While the instant matter represents a close case on the issue of the sentencing court’s exercise of discretion, it does not amount to an abuse of discretion in my view. Finally, as a pragmatic consideration, the actual in-jail time faced by defendant, assuming good behavior and reflecting the reality of the parole process, is not that substantially different between the sentence defendant received and the sentence delineated in the plea bargain. The extended supervision entailed by the sentence defendant received will benefit not only defendant, but society as well.